DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

2.	The Information Disclosure Statement filed on January 9, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 5 is rejected under 35 U.S.C. 112(b), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are set forth in the following claim language, “the integrated circuit chip is assembled inside the product in such a way that the integrated circuit chip cannot be physically accessed without breaking an exterior of the product.” Specifically in such a way does not provide a structural relationship of elements.
5.	Claim 14 is rejected under 35 U.S.C. 112(b), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. Specifically, claim 14 recites, “receiving from a seller of the product a first recipient code assigned to an intended recipient of the product.” Claim 8, from which claim 14 depends recites an intended recipient. It is unclear of the intended recipient of claim 14 is the same intended recipient set forth in claim 8. If so, claim 14 should be amended to recite, --the intended recipient--.
Allowable Subject Matter
6.	Claims 1-14 are allowable over prior art pending overcoming the 112 rejections discussed above.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of methods for enabling trustable delivery of a product wherein the product and product packaging includes electronic tags for identification and further teacher affixing a label to the outside surface of the package and further teaches an article comprising a labeled package and a product secured inside the package, wherein the product includes a product identifier, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-14 of the present claimed invention. Specifically, prior art fails to teach the claimed method for enabling trustable delivery of a product wherein the method comprises applying an electronic tag to the product wherein the electronic tag contains a product identifier uniquely associated with the product; writing the product identifier to a first memory of an integrated circuit chip contained within the product, the integrated circuit chip further having a second memory which stores a digital key, wherein the integrated circuit chip prevents any change to the product identifier and the digital key, and the integrated circuit chip outputs an encoded value of the product identifier using the digital key; securing the product with the electronic tag inside a package; and affixing a label to an outside surface of the package, the label having the product identifier in visible form. Prior art additionally fails to specifically teach the claimed method for trustable delivery of a product, wherein the method comprises delivering a package having the product therein to a location of an intended recipient, an electronic tag being applied to the product which contains a tag product identifier, an integrated circuit chip being located inside the product and having stored therein a chip product identifier and a digital key, and a label being affixed to an outside surface of the package having a label product identifier printed in visible form; using an electronic reader to retrieve the tag product identifier from the electronic tag; confirming that the tag product identifier retrieved from the electronic tag matches the label product identifier printed on the label; interrogating the integrated circuit chip to obtain an encoded value of the chip product identifier using the digital key; and authenticating the chip product identifier using the encoded value. Lastly, prior art fails to specifically teach the claimed article of manufacture which comprises a package with a printed label having a product identifier; a product secured inside said package, wherein the product identifier is uniquely associated with said product; an electronic tag applied to said product, said electronic tag containing the product identifier; and a smart chip located inside said product, said smart chip having a first memory cell containing the product identifier, a second memory cell containing a digital key, and processing circuitry which generates an encoded value of the product identifier using the digital key. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892, reference cited.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
/ALLYSON N TRAIL/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
June 1, 2022